EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Iwanicki on 12/22/21.
The application has been amended as follows:
The limitation “an engineered, non-naturally occurring” in Claim 66, lines 9 and 10 has been replaced with -- a bacterial --.
 
The limitation “an engineered, non-naturally occurring” in Claim 67, lines 2-3 has been replaced with -- a bacterial --.


The limitation “an engineered, non-naturally occurring” in Claim 79, lines 12-13 has been replaced with -- a bacterial --.


The limitation “an engineered, non-naturally occurring” in Claim 86, line 4 has been replaced with -- a bacterial --.










Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comments
Response to Arguments
Applicant’s arguments, see pages 12-16, filed 10/25/21, with respect to 112, 102, 103 and provisional odp rejections have been fully considered and are persuasive.  The rejections of claims 1, 4, 11-13, 15, 18-19, 22, 27, 30-33, 35, 40, 47-51, 54, 57-60, 62-92 has been withdrawn because of the amendment to claims 66, 79, and 86 and the cancellation of claims 1, 4, 11-13, 15, 18, 19, 22, 27, 30-33, 35, 40, 47-51, 54, 57-60, 62-65, 80, and 87.  The provisional odp rejection is withdrawn because it is the only rejection remaining and the instant claims enjoy an effective filing date before the filing date of the co-pending application 16/499,889.  The examiner’s amendment was made to clarify the language of the claims

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Whiteman whose telephone number is (571)272-0764.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 4:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







	
	
	
	/BRIAN WHITEMAN/           Primary Examiner, Art Unit 1635